              Case 1:20-cv-11638-ADB Document 25 Filed 07/26/21 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

                                                        *
      ANTONIO M. FERREIRA,                              *
                                                        *
                     Petitioner,                        *
                                                        *
                     v.                                 *       Civil Action No. 20-cv-11638-ADB
                                                        *
      NELSON B. ALVES,                                  *
                                                        *
                     Respondent.                        *
                                                        *

                                    MEMORANDUM AND ORDER

  BURROUGHS, D.J.

            Petitioner Antonio M. Ferreira, who is proceeding pro se, has filed a petition for a writ of

     habeas corpus pursuant to 28 U.S.C. § 2241, seeking release from prison based on the risk posed

     to him by the COVID-19 pandemic in light of his medical conditions. [ECF No. 1]. For the

     reasons set forth below, the petition is DENIED.

I.          BACKGROUND

            Ferreira was convicted of murder in Massachusetts state court and is currently

  incarcerated at MCI-Norfolk, a Massachusetts state prison. [ECF No. 1 at 2; ECF No. 1-1 at 2].

  He is a fifty-year-old Brazilian national with multiple medical conditions, including cirrhosis of

     the liver, kidney stones, arthritis, blood clots, and hypertension. See [ECF No. 1-1 at 2].

            On September 2, 2020, Ferreira filed his petition for habeas relief under § 2241, asserting

  that because of his underlying medical conditions and the COVID-19 pandemic, his continued

     incarceration constitutes “cruel and unusual punishment” in violation of the Eighth Amendment
               Case 1:20-cv-11638-ADB Document 25 Filed 07/26/21 Page 2 of 4




   to the United States Constitution.1 See [ECF No. 1]. On September 25, 2020, Respondent

   Nelson B. Alves (“Respondent”) moved to dismiss, arguing that Ferreira had failed to exhaust

   his state court remedies. [ECF No. 8]. Ferreira opposed the motion on October 19, 2020. [ECF

   No. 13]. On March 16, 2021, the Court denied Respondent’s motion. [ECF No. 14]. The Court

   found that Ferreira had exhausted his state court remedies but permitted Respondent to assert

   different grounds for dismissal. [Id. at 6]. Thereafter, Respondent proposed a briefing schedule,

   [ECF No. 15], which the Court approved, [ECF Nos. 16, 17]. Ferreira filed a brief in support of

      his petition on April 16, 2021, [ECF No. 19], Respondent opposed on May 14, 2021, [ECF No.

      20], and Ferreira filed a reply on June 10, 2021, [ECF No. 24].

II.          DISCUSSION

             The precise contours of Ferreira’s argument are unclear. To the extent that he asserts that

      imprisoning anyone with underlying medical conditions during the COVID-19 pandemic is cruel

  and unusual punishment, that argument fails. There is no statutory or constitutional basis for

      finding that all prisoners must be released from custody solely because of the prevalence of a

      contagious disease or even a pandemic.

             Ferreira’s only remaining potentially meritorious argument, then, is that there is

      something specific about his incarceration at MCI-Norfolk that renders it cruel and unusual. His

      factual allegations, however, preclude such an argument. First, and most importantly, Ferreira

      himself acknowledges, and the Court independently understands, that “prisoners at Norfolk have

      been (twice) vaccinated with the M[o]derna Vaccine.” [ECF No. 24 at 2]. Given the efficacy

      rate of the Moderna vaccine and the fact that it was made available to Ferreira, there is no


   1
     In relevant part, 28 U.S.C. § 2241 provides that a writ of habeas corpus is available to prisoners
   “in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
   § 2241(c)(3).



                                                       2
          Case 1:20-cv-11638-ADB Document 25 Filed 07/26/21 Page 3 of 4




cognizable basis for a COVID-based cruel and unusual punishment argument. If Ferreira is

fearful of contracting COVID, he should get vaccinated (if he has not already done so). 2 Second,

even if the availability of the vaccine were not dispositive, Ferreira’s claim would still fail. To

prevail on an Eighth Amendment claim premised on inadequate medical care, a plaintiff must

demonstrate a deliberate indifference to his serious medical needs. See Abernathy v. Anderson,

984 F.3d 1, 6 (1st Cir. 2020) (“[T]he Eighth Amendment is not violated unless prison

administrators also exhibit deliberate indifference to the prisoner’s needs. . . . This prong can

also be met by showing a wanton disregard to a prisoner’s needs . . . akin to criminal

recklessness, requiring consciousness of impending harm, easily preventable.” (second ellipsis in

original) (internal quotation marks omitted)); Leavitt v. Corr. Med. Servs., Inc., 645 F.3d 484,

497 (1st Cir. 2011) (“The failure of correctional officials to provide inmates with adequate

medical care may offend the Eighth Amendment if their ‘acts or omissions [are] sufficiently

harmful to evidence deliberate indifference to serious medical needs.’” (alteration in original)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976))). Here, Ferreira has not alleged any

deliberate indifference on the part of anyone at MCI-Norfolk. He does not, for instance,

maintain that (1) his existing medical issues have gone untreated, 3 (2) the prison has failed to

take measures designed to prevent the spread of the virus, 4 (3) unvaccinated prison employees do


2
  The Court notes that Ferreira does not seem to indicate, one way or the other, whether he has
been vaccinated. Nor does he cite any religious objection or medical reason for choosing to
forgo a vaccine.
3
  In fact, he specifically notes that the state has already spent $100,000 to address his medical
conditions, [ECF No. 19 at 17–18], and that his liver disease, his most severe issue, is being
treated, [ECF No. 24 at 1].
4
 To the contrary, Ferreira averred in his initial petition that he “was segregated from the general
population, as were all prisoners at MCI-Norfolk, because of the [COVID-19] Pandemic.” [ECF
No. 1 at 2]. Further, his more recent filings also suggest that the prison is taking appropriate



                                                  3
                Case 1:20-cv-11638-ADB Document 25 Filed 07/26/21 Page 4 of 4




       not wear masks or exercise social distancing, or (4) prisoners who contracted COVID-19 have

       received anything less than adequate treatment. At most, he avers that the prison does “not test

       employees routinely for Covid-19 [or] monitor vaccinations.” [ECF No. 24 at 2]. That is not

       enough to prevail on an Eighth Amendment claim. 5

III.          CONCLUSION

              For the reasons set forth above, Ferreira’s petition, [ECF No. 1], is DENIED.

              SO ORDERED.

       July 26, 2021                                               /s/ Allison D. Burroughs
                                                                   ALLISON D. BURROUGHS
                                                                   U.S. DISTRICT JUDGE




       measures to keep its inmates safe. See [ECF No. 19 at 11 (noting that “two Housing Units are
       now on quarantine”)].
       5
         In an ideal world, MCI-Norfolk would require its employees to be vaccinated and test them
       regularly. Nevertheless, failing to do so is not a constitutional violation.



                                                       4
